


Exhibit 10.17

 

GRAPHIC [g306082lqi001.jpg]

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated April 20, 2011 (the “Grant Date”), is
made by and between Walter Energy, Inc., a Delaware corporation (the “Company”)
and <NAME>, an Independent Director of the Company (or one of its Subsidiaries,
as defined herein), hereinafter referred to as the “Optionee”:

 

WHEREAS, pursuant to the 2002 Long-Term Incentive Award Plan of Walter
Energy, Inc. (the “Plan”) the Company has granted to the Optionee, effective as
of the Grant Date, an option to purchase a number of shares of its common stock,
par value $0.01 per share (the “Common Stock”) on the terms and subject to the
conditions set forth in this Agreement and the Plan;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary. 
Capitalized terms used in this Agreement and not defined below shall have the
meaning given such terms in the Plan.  The masculine pronoun shall include the
feminine, and the singular the plural, where the context so indicates.

 

Section 1.1              “Board” shall mean the Board of Directors of the
Company.

 

Section 1.2              “Change in Control.” shall mean a change in ownership
or control of the Company effected through any of the following transactions:

 

(a)                                  (i)                                     Any
person or related group of persons (other than the Company or a person that,
prior to such transaction, directly or indirectly controls, is controlled by, or
is under common control with, the Company or any person which as of the date of
adoption of this Plan by the Board, has “beneficial ownership” (within the
meaning of Rule 13d-3 under the Exchange Act) of securities possessing more than
30% of the total combined voting power of the Company’s outstanding securities)
directly or indirectly acquires beneficial ownership of securities possessing
more than 40% of the total combined voting power of the Company’s outstanding
securities, or

 

(ii)                                  Any person or related group of persons
(other than the Company or a person that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) who is not, as of the date of adoption of this Plan by the Board, a
beneficial owner of 1% or more of the total combined voting power of the
Company’s outstanding securities, directly or indirectly

 

1

--------------------------------------------------------------------------------


 

acquires beneficial ownership of securities possessing more than 25% of the
total combined voting power of the Company’s outstanding securities and is, upon
the consummation of such acquisition, the beneficial owner of the largest
percentage of the total combined voting power of the Company’s outstanding
securities; or

 

(b)                                 There is a change in the composition of the
Board over a period of 36 consecutive months (or less) such that a majority of
the Board members (rounded up to the nearest whole number) ceases to be
comprised of individuals who either (i) have been Board members continuously
since the beginning of such period, or (ii) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board; or

 

(c)                                  The stockholders of the Company approve a
merger or consolidation of the Company with any other corporation (or other
entity), other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 66-2/3% of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 25% of
the combined voting power of the Company’s then outstanding securities shall not
constitute a Change in Control; or

 

(d)                                 Notwithstanding the foregoing, a transaction
or series of transactions in which Walter Industries separates one or more of
its existing businesses, whether by sale, spin-off or otherwise, and whether or
not any such transaction or series of transactions requires a vote of the
stockholders, shall not be considered a “Change in Control.”

 

(e)                                  The stockholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale, lease
or other disposition by the Company of all or substantially all of the Company’s
assets.

 

Section 1.3              “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

Section 1.4              “Common Stock” shall mean the common stock of the
Company, par value $0.01 per share.

 

Section 1.5              “Company” shall mean Walter Energy, Inc., a Delaware
corporation.

 

Section 1.6              “Director” shall mean a member of the Board.

 

Section 1.7              “Eligible Representative” shall mean, upon the
Optionee’s death, the Optionee’s personal representative or such other person as
is empowered under the

 

2

--------------------------------------------------------------------------------


 

deceased Optionee’s will or the then applicable laws of descent and distribution
to represent the Optionee hereunder.

 

Section 1.8              “Employee” shall mean any officer or other employee (as
defined in accordance with Section 3401(c) of the Code) of the Company, or of
any corporation which is a Subsidiary.

 

Section 1.9              “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended.

 

Section 1.10        “Independent Director” shall mean a Director who is not an
Employee of the Company.

 

Section 1.11        “Option” shall mean the non-qualified option to purchase
Common Stock of the Company granted under this Agreement, which option is not
intended to qualify as an “incentive stock option” under Section 422 of the
Code.

 

Section 1.12        “Plan” shall mean the 2002 Long-Term Incentive Award Plan of
Walter Energy, Inc.

 

Section 1.13        “Rule 16b-3” shall mean Rule 16b-3 promulgated under the
Exchange Act, as such Rule may be amended from time to time.

 

Section 1.14        “Secretary” shall mean the Secretary of the Company.

 

Section 1.15        “Securities Act” shall mean the Securities Act of 1933, as
amended.

 

Section 1.16        “Subsidiary” shall mean any corporation in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain then owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

Section 1.17        “Termination of Directorship” shall mean the time when an
Optionee who is an Independent Director ceases to be a Director for any reason,
including, but not by way of limitation, a termination by resignation, failure
to be elected, death or retirement.  The Board, in its discretion, shall
determine the effect of all matters and questions relating to Termination of
Directorship with respect to Independent Directors.

 

ARTICLE II.
GRANT OF OPTION

 

Section 2.1              Grant of Option.  In consideration of the Optionee’s
agreement to remain in the service of the Company or its Subsidiaries and for
other good and valuable

 

3

--------------------------------------------------------------------------------


 

consideration, on the effective date hereof the Company irrevocably grants to
the Optionee the option to purchase any part or all of an aggregate of <NUMBER
OF SHARES> shares of Common Stock (the “Option”) upon the terms and conditions
set forth in this Agreement.

 

Section 2.2              Options Subject to the Plan.  The Option granted
hereunder is subject to the terms and provisions of the Plan, including without
limitation, Article VI and Sections 11.1, 11.2 and 11.3 thereof.

 

Section 2.3              Option Price.  The purchase price of the shares of
Common Stock covered by the Option shall be $132.75 per share (without
commission or other charge).

 

Section 2.4              Optionee’s Services as a Director.  Nothing in this
Agreement shall confer upon the Optionee any right to continue in the service of
the Company or any Subsidiary (as a director or otherwise) or shall interfere
with or restrict in any way the right of the Company or its Subsidiaries or
stockholders, as the case may be, to increase or decrease the Optionee’s fees at
any time.

 

ARTICLE III.
PERIOD OF EXERCISABILITY

 

Section 3.1              Commencement of Exercisability

 

(a)                                  Subject to subsections (b), (c) and (d) and
Section 3.3, the Option shall become exercisable in three cumulative
installments as follows:

 

(i)                                     The first installment shall consist of
one-third (1/3) of the shares covered by the Option and shall become exercisable
on the first anniversary of the Grant Date;

 

(ii)                                  The second installment shall consist of
one-third (1/3) of the shares covered by the Option and shall become exercisable
on the second anniversary of the Grant Date; and

 

(iii)                               The third installment shall consist of
one-third (1/3) of the shares covered by the Option and shall become exercisable
on the third anniversary of the Grant Date.

 

(b)                                 Notwithstanding subsection (a), but subject
to subsection (d) and Section 3.3, the Option shall become fully exercisable
upon the date of consummation of the first Change in Control.

 

(c)                                  Notwithstanding subsection (a), but subject
to Section 3.3, the Option shall become fully exercisable upon the Optionee’s
Termination of Directorship for reason of retirement provided that (i) the
Optionee is at least age 65 and (ii) the Optionee has served as an Independent
Director for at least five years.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Except as provided for in subsection (c), no
portion of the Option which is unexercisable at Termination of Directorship
shall thereafter become exercisable.

 

Section 3.2              Duration of Exercisability.  The installments provided
for in Section 3.1 are cumulative.  Each such installment which becomes
exercisable pursuant to Section 3.1 shall remain exercisable until it becomes
unexercisable under Section 3.3.

 

Section 3.3              Expiration of Option.  The Option may not be exercised
to any extent by anyone after the first to occur of the following events:

 

(a)                                  The expiration of ten years from the Grant
Date; or

 

(b)                                 Except as the Board may otherwise approve
(subject to compliance with the requirements of Section 409A related to
modifications and extensions of stock rights), the date of the Optionee’s
Termination of Directorship by reason of termination for “cause” as determined
by the Board in its discretion; or

 

(c)                                  The expiration of 90 days from the date of
the Optionee’s Termination of Directorship for any reason other than his or her
death; or

 

(d)                                 The expiration of one (1) year from the date
of the Optionee’s Termination of Directorship by reason of his or her death.

 

ARTICLE IV.
EXERCISE OF OPTION

 

Section 4.1              Person Eligible to Exercise.  During the lifetime of
the Optionee, only he or she may exercise the Option or any portion thereof. 
After the death of the Optionee, any exercisable portion of the Option may,
prior to the time when the Option becomes unexercisable under Section 3.3, be
exercised by his or her Eligible Representative.

 

Section 4.2              Partial Exercise.  Any exercisable portion of the
Option or the entire Option, if then wholly exercisable, may be exercised in
whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 3.3; provided, however, that each
partial exercise shall be for not less than 100 shares (or the total amount then
exercisable pursuant to Section 3.1, if a smaller number of shares) and shall be
for whole shares only.

 

Section 4.3              Manner of Exercise.  The exercise of the Option shall
be governed by the terms of this Agreement and the terms of the Plan, including,
without limitation, the provisions of Article VI of the Plan.

 

Section 4.4              Conditions to Issuance of Stock Certificates.  The
Company shall not be required to issue or deliver any certificate or
certificates for shares of stock purchased upon the exercise of the Option or
portion thereof prior to fulfillment of all of the conditions set forth in
Section 6.3 of the Plan.

 

5

--------------------------------------------------------------------------------


 

Section 4.5              Rights as Shareholder.  The holder of the Option shall
not be, nor have any of the rights or privileges of, a shareholder of the
Company in respect of any shares purchasable upon the exercise of any part of
the Option unless and until certificates representing such shares shall have
been issued by the Company to such holder.

 

ARTICLE V.
OTHER PROVISIONS

 

Section 5.1              Administration.  The Board shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of this Option as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Board in good faith shall be
final and binding upon the Optionee, the Company and all other interested
persons.  No member of the Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Option.
Without limiting the generality of the foregoing, the Board may, without
obtaining the written consent of the Optionee, amend this Agreement in any
manner that it deems necessary or desirable to comply with the requirements of
Section 409A of the Code or an exemption thereto.

 

Section 5.2              Transferability of Option. Neither the Option nor any
interest or right therein or part thereof shall be sold, pledged, assigned, or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until such Option has been exercised, or the shares
underlying such Option have been issued, and all restrictions applicable to such
shares have lapsed.  Neither the Option nor any interest or right therein or
part thereof shall be liable for the debts, contracts or engagements of the
Optionee or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

 

Section 5.3              Notices.  Any notice to be given under the terms of
this Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Optionee shall be addressed to him
at the address given beneath his signature hereto.  By a notice given pursuant
to this Section 5.3, either party may hereafter designate a different address
for notices to be given to him.  Any notice which is required to be given to the
Optionee shall, if the Optionee is then deceased, be given to the Optionee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 5.3.  Any
notice shall be deemed duly given five (5) days after such notice is enclosed in
a properly sealed envelope or wrapper addressed as aforesaid, and deposited as
Certified Mail or Registered Mail, Return Receipt Requested (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service; provided, however, that any notice to be given by
the Optionee relating to the exercise of the

 

6

--------------------------------------------------------------------------------


 

Option or any portion thereof shall be deemed duly given upon receipt by the
Secretary or his office.

 

Section 5.4              Entire Agreement.  This Agreement and the Plan
constitute the entire understanding between Optionee and the Company regarding
the Options.  This Agreement and the Plan supersedes any prior agreements,
commitments or negotiations concerning the Option.

 

Section 5.5              Titles.  Titles are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement.

 

Section 5.6              Construction.  This Agreement shall be administered,
interpreted and enforced under the internal laws of the State of Delaware
without regard to conflicts of laws thereof.

 

Section 5.7              Conformity to Securities Laws.  The Optionee
acknowledges that this Option is intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, including, without limitation, Rule 16b-3.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised only in such a manner as to conform to such laws,
rules and regulations.  To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

 

[signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

WALTER ENERGY, INC.

 

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

Name of Optionee

 

 

 

 

 

 

 

 

 

 

 

Residence Address

 

 

 

 

 

Optionee’s Social

 

Security Number:

 

 

 

8

--------------------------------------------------------------------------------
